Mr. Justice McBride delivered the opinion of the court. 2. Cabbiebs, § 329*—when relation of carrier and passenger not terminated. The relation of passenger and carrier exists where a street car passenger, after the car in which he is riding reaches the car barns where repairs are to be made, alights from such car under direction of the street railroad employees for the purpose of taking a car at the next street corner and is injured while walking on the ear tracks, in the absence of sidewalks, to take such car, as the result of falling into an excavation in the street between the barns and such corner. 3. Cabbiebs, § 482*—when instruction not erroneous as assuming facts. In an action by a street car passenger to recover damages for personal injuries sustained as the result of falling into an excavation made by defendant in a street at a point between its car shops, at which the car stopped for repairs and where plaintiff alighted under direction of defendant’s employees to take a car at the next corner, an instruction held not erroneous as assuming that plaintiff was directed to leave the car, walk up defendant’s track and take a waiting car where, although there was no evidence to show that a car awaited plaintiff at such corner, yet there was evidence that plaintiff did take the next car at the corner. 4. Cabbiebs, § 484*—when instruction on the care required towards passengers correct. In an action by a street car passenger to recover damages for personal injuries sustained as the result of falling into an excavation made by defendant in the street at a point between its car shops, at which the car stopped for repairs and where plaintiff alighted under the direction of defendant’s employees to take a car at the next corner, and such corner, an instruction on the care required of common carriers to prevent injury to passengers held to be correct. 5. Cabbiebs—what degree of care required towards passenger alighting under direction of employee short of destination to take another car. Where a passenger, upon a street car reaching car shops at which it is necessary to make repairs to the car, alights under the direction of the company’s employees to take a car at the next corner and, owing to the absence of sidewalks, walks up the track and is injured by falling into an excavation made by the company in the street, the ordinary rule as to the degree of care required of a carrier towards a passenger on one of its cars applies, and the carrier is held to the highest degree of care and caution, consistent with the practical operation of the road for the safety and security of passengers. 6. Negligence, § 140*—when burden of proof on plaintiff. In an action for damages for injuries negligently inflicted, under a plea of not guilty, the burden of proof is on plaintiff. 7. Evidence, § 365*—when opinion evidence inadmissible. Where it is neither admitted nor denied in an action for damages for injuries negligently inflicted that plaintiff suffered his injuries as the result of a fall as alleged in the declaration, but defendant seeks to show that the injuries complained of are due to other causes than a fall, it is not proper for witnesses to give their opinions as to the cause of the injury. 8. Evidence, § 365*—when opinion evidence inadmissible. Where there is a conflict in the evidence as to whether the plaintiff was injured in the manner claimed, it is not competent for witnesses to give their opinions on that subject. 9. Damages, § 114*—when verdict for injuries to uterus, temporarily precluding pregnancy excessive. In an action for damages for personal injuries sustained by a woman street car passenger as the result of falling into an excavation in the street made by defendant, while on her way to the next street corner to catch another car, after the car on which she was riding had stopped at the car barns for repairs and she had been directed to take another car at such corner, a verdict for $8,500, upon which a remittitur of $2,500 had been required, for minor injuries and an injury to her uterus precluding pregnancy, unless an operation was performed, held excessive.